DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2022 has been entered.  Claims 1-5, 12 and 17 are amended.  Claims 1-20 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 12-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imazeki et al (US 2004/0022066).
Regarding claim 1, Imazeki discloses a light reflection apparatus 10 with grooved surface comprising: a first surface (one of 10a,10b or 10c; see Fig. 3 and paras [0037]-[0038]) of a reflective material having a plurality of parallel, grooves 11 arranged in a first groove pattern; a second surface (a different one of 10a,10b or 10c; see Fig. 3 and paras [0037]-[0038]) of the reflective material having a plurality of parallel, grooves 11 arranged in a second groove pattern, the first surface being distinct from the second surface such that the first groove pattern is in a different location from the second groove pattern (see Fig. 3), and the plurality of grooves 11 in the second surface having at least one of: a different angular shape than the plurality of grooves in the first surface; a different size than the plurality of grooves in the first surface; a different angular orientation than the plurality of grooves in the first surface; or a different unit density than the plurality of grooves in the first surface; and at least one light source (at a minimum “the light beam simulating sunlight” projected onto the reflector 10 at various angles; see at least paras [0035]-[0036]) emitting light on the first and second surfaces, wherein the emitted light does not pass through the first and second surfaces, and wherein a quantity of reflected light is emitted from the first and second surfaces while an orientation between the emitted light to the first and second surfaces changes by either moving the first and second surfaces or moving the at least one light source, wherein the plurality of grooves in the first surface reflects the emitted light independently of the plurality of grooves in the second surface (see at least Figures 2-6 and paragraphs [0030]-[0050).
Regarding claim 2, the plurality of grooves 11 in the second surface in Imazeki has a different angular shape than the plurality of grooves 11 in the first surface, the different angular shape between the plurality of grooves in the second surface relative to the plurality of grooves in the first surface further comprises a difference in an angular dimension of a sidewall of the plurality of grooves in the first surface relative to the plurality of grooves in the second surface (see at least Figure 3 and paragraphs [0037]-[0038]).  
Regarding claim 3, the plurality of grooves in the second surface has a different size than the plurality of grooves in the first surface, the different size of the plurality of grooves in the first surface relative to the plurality of grooves in the second surface further comprises a difference in opening size of the plurality of grooves in the first surface relative to the plurality of grooves in the second surface (see at least Figure 3 and paragraphs [0037]-[0038]; Examiner notes that the changing of the angle of the upward angle B of the center line Z of the grooves 11 in each surface 10a,10b,10c as described in paras [0037]-[0038] necessarily changes the size of the grooves by increasing or decreasing the total volume of each groove 11).
Regarding claim 4, the plurality of grooves 11 in the second surface in Imazeki has a different angular orientation than the plurality of grooves 11 in the first surface, the different angular orientation of the plurality of grooves in the first surface relative to the plurality of grooves in the second surface further comprises a difference in spatial orientations of the plurality of grooves in the first surface relative to the plurality of grooves in the second surface on a plane of a plate on which the plurality of grooves is positioned (see at least Figure 3 and paragraphs [0037]-[0038]).  
Regarding claim 5, the plurality of grooves in the second surface has a different unit density than the plurality of grooves in the first surface, the different unit density of the plurality of grooves in the first surface relative to the plurality of grooves in the second surface further comprises a difference in a number of grooves per unit of length or area of the plurality of grooves 11 in the first surface relative to the plurality of grooves in the second surface (see at least Figure 3 and paragraphs [0037]-[0038]; Examiner notes that the changing of the angle of the upward angle B of the center line Z of the grooves 11 in each surface 10a,10b,10c as described in paras [0037]-[0038] necessarily changes the size of the grooves by increasing or decreasing the total volume of each groove 11 which necessarily changes the number of grooves which can fit in each surface 10a,10b,10c, thus changing the density).
Regarding claim 6, the apparatus in Imazeki comprises a substantially planar plate 10, wherein the first and second surfaces are mounted to the substantially planar plate (see at least Figures 2-3 and 6).  
Regarding claim 7, the substantially planar plate 10 in Imazeki is supported by a mounting device (see at least paragraph [0031]; at a minimum the mounting device is a vehicle that supports the plate 10).  
Regarding claim 10, the at least one light source in Imazeki is moved relative to the first and second surfaces, which remain stationary (see at least paragraphs [0035]-[0036]).  
Regarding claim 12, Imazeki discloses an apparatus for reflecting light with grooves surfaces, the apparatus comprising: a surface having a plurality of grooves 11 therein, the surface formed from a reflective material (see at least para [0034]), wherein the plurality of grooves within the surface are formed by removing portions of the material from the surface, wherein each of the plurality of grooves has two planar sidewalls 11a,11b which meet at a vertex; and at least one light source emitting light on the surface, wherein the emitted light does not pass through the surface, and wherein a quantity of reflected light is emitted from the surface while an orientation between the emitted light to the surface changes be either moving the surface or moving the at least one light source, wherein the plurality of grooves 11 in the surface reflects the emitted light in varying directions (see at least Figures 2-6 and paragraphs [0030]-[0050).
  Regarding claim 13, the apparatus in Imazeki comprises a substantially planar plate 10, wherein the first and second surfaces are mounted to the substantially planar plate (see at least Figures 2-3 and 6).  
Regarding claim 14, the substantially planar plate 10 in Imazeki is supported by a mounting device (see at least paragraph [0031]; at a minimum the mounting device is a vehicle that supports the plate 10).
Regarding claim 17, Imazeki discloses a method of reflecting light with a grooved surface, the method comprising: providing a first surface (one of 10a,10b or 10c; see Fig. 3 and paras [0037]-[0038]) of a reflective material having a plurality of parallel, grooves 11 arranged in a first groove pattern; providing a second surface (a different one of 10a,10b or 10c; see Fig. 3 and paras [0037]-[0038]) of the reflective material having a plurality of parallel, grooves 11 arranged in a second groove pattern, the first surface being distinct from the second surface such that the first groove pattern is in a different location from the second groove pattern (see Fig. 3), and the plurality of grooves 11 in the second surface having at least one of: a different angular shape than the plurality of grooves in the first surface; a different size than the plurality of grooves in the first surface; a different angular orientation than the plurality of grooves in the first surface; or a different unit density than the plurality of grooves in the first surface; shining light from at least one light source (at a minimum “the light beam simulating sunlight” projected onto the reflector 10 at various angles; see at least paras [0035]-[0036]) on the first and second surfaces, wherein the emitted light does not pass through the first and second surfaces; and reflecting the light from the plurality of grooves 11 in the first surface independently of reflecting light from the plurality of grooves in the second surface while changing an orientation between the light to the first and second surfaces by either moving the first and second surfaces or moving the at least one light source (see at least Figures 2-6 and paragraphs [0030]-[0050).  
Regarding claim 18, the first and second surfaces in Imazeki are formed from metal or metal compounds and the plurality of grooves in the first and second surfaces are formed from an inscription technique (see at least Figures 2-3 and paragraph [0034]).
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seliktar (US 2007/0068196).
Regarding claim 1, Seliktar discloses a light reflection apparatus 10 with grooved surface comprising: a first surface (a section of 10 including a plurality of parallel first grooves 12; see Figs. 3-5) of a reflective material (see at least para [0025]) having a plurality of parallel, grooves 12 arranged in a first groove pattern; a second surface (a different section of 10 including a plurality of parallel second grooves 20; see Figs. 3-5) of the reflective material having a plurality of parallel, grooves 20 arranged in a second groove pattern, the first surface being distinct from the second surface such that the first groove pattern is in a different location from the second groove pattern, and the plurality of grooves 20 in the second surface having at least one of: a different angular shape than the plurality of grooves in the first surface; a different size than the plurality of grooves in the first surface; a different angular orientation than the plurality of grooves in the first surface; or a different unit density than the plurality of grooves in the first surface; and at least one light source (at a minimum the ambient light (natural or artificial) which reflects onto surface 10 and the article of jewelry) emitting light on the first and second surfaces, wherein the emitted light does not pass through the first and second surfaces, and wherein a quantity of reflected light is emitted from the first and second surfaces while an orientation between the emitted light to the first and second surfaces changes by either moving the first and second surfaces or moving the at least one light source, wherein the plurality of grooves 12 in the first surface reflects the emitted light independently of the plurality of grooves 20 in the second surface (see at least Figures 1-8 and paragraphs [0024]-[0040).  
Regarding claim 2, the plurality of grooves 20 in the second surface in Seliktar has a different angular shape than the plurality of grooves 12 in the first surface, the different angular shape between the plurality of grooves in the second surface relative to the plurality of grooves in the first surface further comprises a difference in an angular dimension of a sidewall of the plurality of grooves in the first surface relative to the plurality of grooves in the second surface (see at least Figures 3-4 and paragraphs [0032]-[0034]).  
Regarding claim 3, the plurality of grooves 20 in the second surface in Seliktar has a different size than the plurality of grooves 12 in the first surface, the different size of the plurality of grooves in the first surface relative to the plurality of grooves in the second surface further comprises a difference in opening size of the plurality of grooves in the first surface relative to the plurality of grooves in the second surface (see at least Figures 3-4 and paragraphs [0032]-[0034]).
Regarding claim 4, the plurality of grooves 20 in the second surface in Seliktar has a different angular orientation than the plurality of grooves 12 in the first surface, the different angular orientation of the plurality of grooves in the first surface relative to the plurality of grooves in the second surface further comprises a difference in spatial orientations of the plurality of grooves in the first surface relative to the plurality of grooves in the second surface on a plane of a plate on which the plurality of grooves is positioned (see at least Figures 3-4 and paragraphs [0032]-[0034]).  
Regarding claim 5, the plurality of grooves 20 in the second surface has a different unit density than the plurality of grooves 12 in the first surface, the different unit density of the plurality of grooves in the first surface relative to the plurality of grooves in the second surface further comprises a difference in a number of grooves per unit of length or area of the plurality of grooves 12 in the first surface relative to the plurality of grooves in the second surface (see at least Figures 3-4 and paragraphs [0032]-[0034]).  
Regarding claim 6, the apparatus in Selktar comprises a substantially planar plate, wherein the surface 10 is mounted to the substantially planar plate (see at least Figures 2 and 4).
Regarding claim 7, the substantially planar plate in Selktar is supported by a mounting device (at least mounting device 7 or 26, see Figures 5-8).
Regarding claim 8, the mounting device (7 or 26) is Selktar is rotatable (see at least Figures 5-8; all can be rotated) whereby rotation of the mounting device causes the substantially planar plate and the first and second surfaces thereon to move in a rotational path (see at least Figures 5-8).  
Regarding claim 9, the first and surfaces in Selktar further comprises segmented portions within a scintillation path (see at least Figure 8), wherein reflection of the emitted light moves along the scintillation path (see at least Figure 8 and paragraph [0035]).
Regarding claim 10, the at least one light source in Selktar is moved relative to the first and second surfaces 10, which remain stationary (ambient natural or artificial light can inherently be moved relative to surfaces 10). 
Regarding claim 11, at least one of the first and second surfaces in Selktar are mounted to a jewelry item 5 (see at least Figures 5-8 and paragraphs [0034]-[0036]).
Regarding claim 12, Seliktar discloses an apparatus for reflecting light with grooves surfaces, the apparatus comprising: a surface having a plurality of grooves 12 therein, the surface formed from a reflective material (see at least para [0025]), wherein the plurality of grooves 12 within the surface are formed by removing portions of the material from the surface, wherein each of the plurality of grooves has two planar sidewalls 14 which meet at a vertex (see Fig. 2, sidewalls 14 meet at a blunted vertex; see additionally and alternatively Fig. 4 which shows grooves 20 with sidewalls 22 that meet at sharp vertex); and at least one light source (at a minimum the ambient light (natural or artificial) which reflects onto surface 10 and the article of jewelry) emitting light on the surface, wherein the emitted light does not pass through the surface, and wherein a quantity of reflected light is emitted from the surface while an orientation between the emitted light to the surface changes be either moving the surface or moving the at least one light source, wherein the plurality of grooves 12 in the surface reflects the emitted light in varying directions (see at least Figures 1-8 and paragraphs [0024]-[0040).  
Regarding claim 13, the apparatus in Selktar comprises a substantially planar plate, wherein the surface 10 is mounted to the substantially planar plate (see at least Figures 2 and 4).
Regarding claim 14, the substantially planar plate in Selktar is supported by a mounting device (at least mounting device 7 or 26, see Figures 5-8).
Regarding claim 15, the mounting device (7 or 26) is Selktar is rotatable (see at least Figures 5-8; all can be rotated) whereby rotation of the mounting device causes the substantially planar plate and the first and second surfaces thereon to move in a rotational path (see at least Figures 5-8).  
Regarding claim 16, the surface in Selktar is mounted to a jewelry item 5 (see at least Figures 5-8 and paragraphs [0034]-[0036]).
Regarding claim 17, Selktar discloses a method of reflecting light with a grooved surface 10, the method comprising: providing a first surface (a section of 10 including a plurality of parallel first grooves 12; see Figs. 3-5) of a reflective material having a plurality of parallel, grooves 12 arranged in a first groove pattern; providing a second surface (a different section of 10 including a plurality of parallel second grooves 20; see Figs. 3-5) of the reflective material having a plurality of parallel, grooves 20 arranged in a second groove pattern, the first surface being distinct from the second surface such that the first groove pattern is in a different location from the second groove pattern, and the plurality of grooves 20 in the second surface having at least one of: a different angular shape than the plurality of grooves in the first surface; a different size than the plurality of grooves in the first surface; a different angular orientation than the plurality of grooves in the first surface; or a different unit density than the plurality of grooves in the first surface; shining light from at least one light source (at a minimum “the light beam simulating sunlight” projected onto the reflector 10 at various angles; see at least paras [0035]-[0036]) on the first and second surfaces, wherein the emitted light does not pass through the first and second surfaces; and reflecting the light from the plurality of grooves 11 in the first surface independently of reflecting light from the plurality of grooves in the second surface while changing an orientation between the light to the first and second surfaces by either moving the first and second surfaces or moving the at least one light source (see at least Figures 2-6 and paragraphs [0030]-[0050).  
Regarding claim 18, the first and second surfaces 10 in Selktar are formed from metal or metal compounds, wherein the plurality of grooves in the first and second surfaces are formed from an inscription technique (see at least paragraphs [0025]-[0029] and [0036]).
Regarding claim 19, the method in Selktar comprises reflecting light from the plurality of grooves 12 in the first surface independently of reflecting the light from the plurality of grooves 20 in the second surface further comprises reflecting the light along a scintillation path (see at least Figure 8 and paragraph [0035]).
Regarding claim 20, moving the first and second surfaces in Selktar further comprises moving the first and second surfaces in a rotational path with a mounting device (at least mounting device 7 or 26, see Figures 5-8; surfaces can moved in rotational path as illustrated in Figure 8, additionally all jewelry items in Selktar can inherently be moved in rotational path).  

Response to Arguments
Applicant’s arguments filed November 25, 2022 with respect to the rejections in the previous Office Action are moot based on the new grounds of rejection set forth above.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875